Citation Nr: 0127241	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  96-51 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hodgkin's Disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel





INTRODUCTION

The appellant served in the United States Army Reserves from 
December 6, 1979 to January 21, 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the appellant entitlement to 
service connection for Hodgkin's Disease.  

In September 1997, the appellant testified at a personal 
hearing held in San Antonio, Texas, before the undersigned 
Member of the Board.  At the close of the hearing, the record 
was held open for an additional thirty days to afford the 
appellant an opportunity to submit additional evidence.  The 
appellant submitted the additional evidence within the thirty 
days, along with a signed waiver of RO jurisdiction of that 
evidence.  See 38 C.F.R. § 20.1304 (2001).  

During the course of the appeal, this case was remanded to 
the RO in January 1998 and in March 2000 for further 
development.  All actions pursuant to the directives in those 
remands have been accomplished to the extent possible and the 
case has been returned to the Board for appellate 
determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The appellant served in the United States Army Reserves 
from December 6, 1979 to January 21, 1983.  

3.  The appellant performed active duty for training from 
January 2, 1980 to August 22, 1980, and, upon completion of 
her training, was immediately reassigned to her reserve unit, 
where she performed monthly inactive duty training (weekend 
drill), and two periods of annual training (from July 25, 
1981 to August 8, 1981 and from January 25 to 28, 1982).  

4.  The appellant's nodular sclerosing Hodgkin's Disease was 
first diagnosed by a private physician in May 1982.  


CONCLUSION OF LAW

Nodular sclerosing Hodgkin's Disease was not incurred in 
active duty for training and may not otherwise be considered 
as being of service origin.  38 U.S.C.A. §§ 101, 1101, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.307, 3.309 (2001); 66 Fed.Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000); 66 Fed. Reg. 33311 
(2001).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the appellant's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the October 1996 Statement of the Case 
(SOC), October 1999 Supplemental Statement of the Case (SSOC) 
and June 2001 SSOC issued during the pendency of the appeal, 
the appellant has been advised of the laws and regulations 
governing the claim and she has been given notice of the 
information, service personnel records, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  The 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant as relative to 
her claim has been obtained and associated with the claims 
folder.  Pursuant to the Board remands, the RO obtained 
information necessary to verify the duty status for all of 
the appellant's periods of service.  As such, the Board finds 
that the RO complied with the Remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998); Smith v. Gober, 14 Vet. 
App. 199 (2000).  Moreover, the appellant has had the 
opportunity to testify at a hearing, which was held in 
September 1997 before the undersigned, and there is no 
indication that there is additional, existing evidence 
outstanding that is necessary for adjudication of the issue 
on appeal.  Hence, adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, the 
claim is ready to be considered on the merits.  

The appellant contends that her Hodgkin's Disease was first 
manifested during Sunday of her April 1982 reserve drill 
weekend.  At the time, she was participating in a five-mile 
run and was unable to complete it because of extreme fatigue, 
throbbing pains and swelling on her neck.  She maintains 
that, although she requested to go to the infirmary, her 
request was denied.  The following day, a Monday, she 
consulted her private physician who examined her and had X-
rays taken.  The physician recommended hospitalization for 
further testing.  In May 1982, medical tests and biopsy 
results revealed nodular sclerosing Hodgkin's Disease.  
Inasmuch as the disease was first manifest during her reserve 
service, the appellant maintains that the condition should be 
service connected.  

Factual Background

The appellant enlisted in the U.S. Army Reserves in December 
1979.  She performed active duty for training from January 2, 
1980 through August 22, 1980, during which time she completed 
her basic and individual training.  The appellant's service 
medical records during her period of active duty for training 
do not reflect any complaints or symptomatology, such as 
fatigue, throbbing pain, or swelling on the neck, associated 
with Hodgkin's Disease.  Her December 1979 enlistment 
physical examination report notes that her neck, chest and 
all upper body were normal.  She presented no history of any 
symptomatology or complaints such as lymphadenopathy, 
swelling, fatigue, neck or chest pain.  Her June 1980 
physical examination results were normal, with no history or 
indication of any abnormality.  Following completion of her 
active duty for training in August 1980, she was immediately 
assigned back to her reserve unit to complete her enlistment.  
Her subsequent military records do not reflect any complaints 
or symptoms associated with Hodgkin's Disease until after the 
disease was diagnosed by her private physician in May 1982.  

The appellant performed monthly inactive duty training 
(weekend drill) with her reserve unit from August 1980 to 
June 1982, including weekend drill on April 3 and 4, 1982.  
She is listed on her reserve unit's group order (51-8086-05, 
dated in May 1981) to serve on Annual Training (AT) from July 
25, 1981 to August 8, 1981, at Ft. Hood, Texas.  Also, there 
is a February 1982 Letter of Appreciation to the appellant 
from a convoy commander commending her for her performance 
during a round trip vehicle convoy from San Antonio, Texas, 
to Bossier City, Louisiana, from January 25 to 28, 1982.  The 
appellant's service personnel records, including her Army 
Reserve Leave and Earning Statements and Army Reserve 
Retirement Credit Point cards, show those periods as her only 
AT dates.  During her September 1997 hearing, the appellant 
testified, and confirmed, that, aside from her initial active 
duty for training, her only periods of active training were 
performed in the summer of 1981 and January 1982.  

The appellant's private hospital records for May 1982 show 
that she was admitted for evaluation of rapidly enlarging 
lymphadenopathy in the left supraclavicular area.  While 
hospitalized, she underwent a series of tests and a biopsy 
was taken.  The results revealed nodular sclerosing Hodgkin's 
Disease.  In May and June 1982 statements, the appellant's 
private physician offered that the appellant had been under 
his care since May 14, 1982, for treatment for Hodgkin's 
Disease; that she was undergoing chemotherapy; and that she 
would be unable to return to work until mid-July 1982.  

The appellant's military personnel records show that, in June 
1982, she was transferred from her reserve unit to the U.S. 
Army Control Group (Individual Ready Reserve).  The basis for 
the transfer was her medical condition.  In December 1982, 
she requested a discharge from the U.S. Army Reserves, which 
was granted and made effective January 21, 1983.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (2001).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With chronic 
disease shown as such in service (or within the presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  If a chronic 
disease, such as Hodgkin's disease, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service in a veteran who had 90 days or more 
of active and continuous service after December 31, 1946, 
such chronic disease is presumed to have been incurred in 
service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection .  38 C.F.R. 
§ 3.303(b).  

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.1(m).  

"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1(a).   "Reserve component" 
means the Army, Naval, Marine Corps, Air Force and Coast 
Guard Reserves and the National and Air National Guard of the 
United States.   38 C.F.R. § 3.1(b).  "Reserves" means 
members of a Reserve component of one of the Armed Forces.  
38 C.F.R. § 3.1(c).  "Veteran" means a person who served in 
the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty (emphasis 
added), and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty (emphasis added).  See 
38 C.F.R. § 3.6(a).  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the appellant performed a 
period of active duty for training, not active duty, from 
January 2, 1980 through August 22, 1980.  "Active duty" 
means full-time duty in the Armed forces, other than active 
duty for training (emphasis added).  See 38 C.F.R. § 3.6(b).  
The Board notes that there is no clinical documentation 
establishing the presence of Hodgkin's Disease during her 
period of active duty for training.  The earliest diagnosis 
of Hodgkin's Disease contained in the record dates from May 
1982, almost two years after the appellant completed her 
period of active duty for training.  As such, the appellant's 
Hodgkin's Disease was not incurred in or aggravated during 
her active duty for training.  

The record confirms that the appellant performed inactive 
duty training (weekend drills) with her reserve unit, with 
April 3 and 4, 1982, being one of those weekends.  However, 
service connection may be granted only for a disability that 
was caused from an injury that occurred during inactive duty 
training.  The appellant herself testified that her only 
periods of active training were performed in the summer of 
1981 and January 1982.  Although the appellant maintains that 
the first manifestations of Hodgkin's Disease were noted 
during her April 1982 inactive duty training, Hodgkin's 
Disease is, just as its name indicates, a disease not an 
injury, and may not be service connected as having been 
incurred during inactive duty training.  

In denying the appellant's claim, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim for entitlement to service connection for 
Hodgkin's Disease, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for Hodgkin's Disease is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

